Citation Nr: 1513646	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-02 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.




REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and family 


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February to May 1986, from October 2001 to May 2002, from February to September 2003, and from June 2006 to August 2007.  The Veteran was a prisoner of war from June 1 to June 2, 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that in pertinent part continued a 10 percent evaluation for service-connected PTSD, and denied service connection for restless leg syndrome and a right shoulder disability.  In May 2012, the RO increased the rating for PTSD to 30 percent, effective April 8, 2008, the date it recognized as the date of claim. 

In March 2013, the Veteran and three family members testified before the undersigned at a hearing before the Board.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded an examination with regard to the claims for service connection for restless leg syndrome and a right shoulder disability.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran and his wife testified that he had symptoms of the claimed disabilities immediately upon his return from deployment in Iraq.  There is competent evidence of current right shoulder disability and restless leg syndrome.  The hearing testimony provides evidence that the claimed disabilities may be related to service.  An opinion is needed as to whether the current disabilities are related to the in-service symptoms.

The Veteran and his spouse also testified that his symptoms of PTSD were worse than his evaluation reflects and were worsening.  The Veteran's most recent VA examination was in March 2012.  A new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

Finally, the Veteran testified that he currently received treatment for his disabilities at the Pittsburgh VA Medical Center and that he has teleconferences with a VA psychiatrist from the St. Clairsville Clinic. He indicated that he saw his physician every three months.  However, the most recent VA treatment records date to December 2012.  VA has a duty to obtain records of relevant VA treatment.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's VA treatment for the conditions at issue since December 2012.  

If any requested records are not available, the Veteran should be informed of the missing records, the efforts made to obtain them, and what further actions will be taken with regard to his claim.

2.  Afford the Veteran a VA examination in order to assess the current severity of his PTSD. The Veteran's claims folder must be reviewed.  

3.  Arrange for a VA examination for the purpose of determining whether the Veteran has restless leg syndrome or a right shoulder disability that had its onset in service or as a result of a disease or injury in active military service.  The claims file must be reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished. 

The examiner should respond to the following: 

(a)  Has the Veteran had restless leg syndrome or a right shoulder disability at any time since 2008? 

(b)  If the Veteran had restless leg syndrome or a right shoulder disability at any time since 2008, did such disorders have its onset during active duty, or were these conditions otherwise caused or aggravated by a disease or injury in active military service?  

The examiner should consider the testimony of the Veteran and his wife regarding onset of symptoms.  The absence of supporting medical records does not provide a basis, by itself for rejecting these reports.

If the examiner is unable to provide an opinion without resort to speculation, the examiner must provide responses to the following (as required by court decisions):  

Did the examiner consider all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis?

Does the examiner's inability to provide the necessary opinion reflect the limits of the examiner's knowledge or in the alternative, that of the medical community at large?

It should be clear from the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury could possibly cause the claimed back or neck condition; or that the actual cause could not be selected from multiple potential causes.


4.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




